DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 03/13/2020 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the data link configured to communicate information to the at least one projectile, wherein the at least one projectile, includes: an on-board sensor configured to detect and track the location of the at least one projectile during flight; an on-board data link receiver for receiving information from the platform regarding data from the platform BSE module and the platform TSE module; an on-board nonlinear trajectory shaping guidance law module configured to process location information for the at least one projectile and the one or more targets using both on-board and platform sensor information; and an on-board control module configured to steer the at least one projectile into engagement with the one or more targets receiver must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: all of the reference characters in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “68” has been used to designate an on-board sensor measurements processing module, an on-board BSE module and processing algorithms.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner notes that the method steps for claims 6-10 are in figures 6A-6B. However, the drawings, description and limitations for apparatus claim 1, and figures 1 and 3 are not properly illustrated or described. Claims are examined as best understood by examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the platform BSE module" in line 19 and "the platform TSE module" in line 20.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the platform sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dicander US 2013/0206896 in view of Lotan US 2018/0306563.

Re claim 1, Dicander discloses An IMUless projectile guidance, navigation, and control system, comprising: a platform (Fig 2, base station 1), comprising: a sensor configured to detect and track multiple objects, including one or more targets and/or at least one projectile (the image sensor for optical imaging system 3; Para 0014; 0016; 0041-0043); a Bullet State Estimator (BSE) module for processing data collected by the sensor relating to the location of the at least one projectile during flight (Fig 1, 3 optical imaging system; Para 0025-0026); an angle only Target State Estimator (TSE) module for processing data collected by the sensor relating to the location of the one or more targets over time (Fig 1, 30; Para 0018, 0024); a multiple objects detection, tracking, and data association module configured to identify which sensor signals belong to which of the multiple objects (Para 0039; i.e. the optical communication link is preferably then multiplexed to convey information to multiple objects 5 on a single optical communication link. Examples of well-known multiplexing techniques suitable for this purpose are time-division multiplexing and code-division multiplexing. Moreover, when the object 5 is provided with separate optical transmitters 9, 11 for said two functions of communication and angle positioning vector determination, also the optical transmitter 9 for the angle positioning vector determination need some kind of individual identification, for example an individual identity transmit code or frequency/colour specific for that object 5); and a data link configured to communicate information to the at least one projectile (Fig 1, uplink transmitter 7; Para 0040); wherein the at least one projectile, includes: an on-board sensor configured to detect and track the location of the at least one projectile during flight (Para 0039; i.e. the object 5 is provided with separate optical transmitters 9, 11 for said two functions of communication and angle positioning vector determination, also the optical transmitter 9 for the angle positioning vector determination need some kind of individual identification); an on-board data link receiver for receiving information from the platform regarding data from the platform BSE module and the platform TSE module (Para 0033-0035; i.e. the optical communication link; Para 0039; i.e. the object 5 is provided with separate optical transmitters 9, 11 for said two functions of communication and angle positioning vector determination, also the optical transmitter 9 for the angle positioning vector determination need some kind of individual identification); …and an on-board control module configured to steer the at least one projectile into engagement with the one or more targets (See abstract and Para 0032, 0045).
Dicander is silent regarding an on-board sensor measurements processing module for processing on-board sensor data; 217-3770an on-board BSE module for processing data collected by the on-board sensor 
However, Lotan teaches an on-board sensor measurements processing module for processing on-board sensor data (Para 0169 “controller 500 comprises, at least in this example, a microprocessor optionally coupled to one or more sensors—for example a gyroscopic sensor (for example in the form of MEMS) and/or one or more accelerometers (for example in the form of MEMS)”; Para 0173 “the controller 500 is configured for, and thus suitably programmed for processing input received from various sensors”); 217-3770an on-board BSE module for processing data collected by the on-board sensor relating to the location of the at least one projectile during flight (Para 0173 “In one application of this example, the controller 500 is configured for, and thus suitably programmed for processing input received from various sensors”; Para 0174 “the various MEMS and to control/stabilization functions of the controller 500 (including providing de-spin and providing control of the attitude control system 400 to provide control moments in pitch and/or yaw)”; Para 0191 “control module 630 comprises any suitable microprocessor system, configured for receiving image data from the sensor system 650 and for processing these images to provide relative positions between of objects”); an on-board nonlinear trajectory shaping guidance law module configured to process location information for the at least one projectile and the one or more targets using both on-board and platform sensor information (Para 0194-0195).
It would have been obvious to one of ordinary skill in the art the time the invention was filed to modify Dicander and use the teachings of Lotan to Cander so that the measuring for guidance and control is more precise by using the modules taught in Lotan.

Re claim 2, the combination of Dicander and Lotan teach the device of claim 1, as set forth above. Dicander further discloses wherein the platform sensor is an electro-optical infrared (EO/IR) sensor (Para 0025).


However, Lotan teaches wherein the on-board sensor is a radio frequency orthogonal interferometry (RF/OI) sensor (Fig 2, 570; Para 0107; 0157; 0159; 0164-0165).
It would have been obvious to one of ordinary skill in the art the time the invention was filed to modify Dicander and use the teachings of Lotan to Cander so that the measuring for guidance and control is more precise by using the sensor taught in Lotan.

Re claim 5, the combination of Dicander and Lotan teach the device of claim 1, as set forth above. Dicander further discloses wherein the one or more targets are ground-based, air-based, or both (Fig 2, 50 moving target; Para 0048; i.e. airplane).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dicander and Lotan in further  view of Scott et al. US 2013/0192451; hereinafter Scott.

	Re claim 4, Dicander and Lotan teach the device of claim 1, as set forth above. The combination of Dicander and Lotan is silent regarding wherein the platform is a vehicle.
	However Scott teaches wherein the platform is a vehicle (Fig 3, armored personnel vehicle 56).
It would have been obvious to one of ordinary skill in the art the time the invention was filed to modify the combination of Dicander and Lotan with Scott regarding the platform being a vehicle so that the platform is mobile and can drive to a desired location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET A COCHRAN whose telephone number is (303)297-4233.  The examiner can normally be reached on M-F from 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET A COCHRAN/Examiner, Art Unit 3641                                                                                                                                                                                                        
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641